PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/459,107
Filing Date: 15 Mar 2017
Appellant(s): RICO ALVARINO et al.



__________________
Puja S. Detjen
For Appellant


EXAMINER’S ANSWER





25 May 2021 appealing from the office action mailed 16 November 2020.


I.	Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated 08 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

II.	Response to Argument
Summary:
The whole point of the appellant’s argument in this appeal brief is as follow:
The appellant’s claim is a method for wireless communications by a first user equipment (UE), comprising: receiving assistance information; and performing the cell search using the assistance information. 
	First, the appellant argues that the examiner’s cited references do not disclose or suggest or otherwise render obvious "receiving assistance information, including a list of a plurality of cells and information associated with each of the plurality of cells, from a second UE for use in performing a cell search," as is required by Appellant’s claims 1 and 23 (Appellant, page 7-11, appeal brief).
Examiner acknowledges and respectfully disagrees. As a matter of fact, there is no detail/specific steps/functionalities of how a first user equipment (UE) is receiving 
	Second, the appellant further argues that the examiner’s cited references do not disclose or suggest or otherwise render obvious "the assistance information is received via broadcast transmission from the second UE to a group of UEs including the first UE," as is required by Appellant’s claims 1 and 23 (Appellant, page 7-11, appeal brief).
Examiner acknowledges and respectfully disagrees. In general, the assistance information is received via broadcast transmission from the second UE to a group of UEs including the first UE is a well-known technology used for performing the cell search using the assistance information to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that a wireless node such as wearable device (e.g., a smartwatch) can receive cell-search assistance information from another wireless device (e.g., such as a smartphone). The cell-search assistance information may be received from a device with higher processing power and/or more antennas. The wearable device can perform a cell search using the assistance information (Appellant, specification, paragraph [0035]). Based on these descriptions, it can be concluded that 
the first UE or cluster head wireless device 16 since proximity service ProSe-capability or synchronization information (i.e., assistance information) is broadcasted by a cluster head (CH) as shown by dashed-dotted arrows (e.g., D2DSS_1 (UL), D2DSS_CH (UL)) based on the LTE D2DSS/PD2DSCH discovery protocol in Fig.7.
	Third, the appellant further argues that the examiner’s cited references do not disclose or suggest or otherwise render obvious "broadcasting the assistance information [including a list of a plurality of cells and information associated with each of the plurality (Appellant, page 12-13, appeal brief).
Examiner acknowledges and respectfully disagrees. In general, broadcasting the assistance information [including a list of a plurality of cells and information associated with each of the plurality of cells, for use in performing a cell search] to a group of UEs including a second UE is a well-known technology used for performing a cell search to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that a wireless node such as wearable device (e.g., a smartwatch) can receive cell-search assistance information from another wireless device (e.g., such as a smartphone). The cell-search assistance information may be received from a device with higher processing power and/or more antennas. The wearable device can perform a cell search using the assistance information (Appellant, specification, paragraph [0035]). Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about receiving (e.g., by broadcast or unicast signaling over a WLAN or Bluetooth connection) assistance information (e.g., information regarding neighboring cells) from another wireless node (e.g., a smartphone or eMTC device) for use in performing a cell search (e.g., cell-search assistance information). The examiner’s reference Ingale teaches the first user equipment (UE) 101a-c is broadcasting the assistance information (i.e., radio capability of cell and proximity interface of Bluetooth/WiFi as shown in both way arrows of the proximity radio capability interfaces 105a-c) to a group of UEs including a second smart UE 102 during offloading through the proximity radio capability interface 105a-c based on the tracking area update procedure when the system information broadcast is forwarded to NAS layer by triggering the tracking area updates associated with the 
	Fourth, the appellant further argues that the cited references do not disclose or suggest that "the discussion of transmitting demodulation reference signals (DMRSs) in a wireless communication system  ...." as is required by Appellant’s claims 2, 4, 14, 15 and 24 (Appellant, page 13-14, appeal brief).
Examiner acknowledges and respectfully disagrees. In general, the first UE comprises an enhanced machine type communications (eMTC) device or a narrowband Internet-of-Things (NB-IoT) device and the assistance information comprises a physical cell identification (PCID) of a cell is a well-known technology used for transmitting demodulation reference signals (DMRSs) in a wireless communication system to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that Fig.12 is the operation 1200 which may be performed by another wireless node (e.g., another UE 102) which may be a smartphone, another low cost UE, or eMTC UE (Appellant, specification, paragraph [0104]). Based on these descriptions, it can be concluded that the Appellant’s invention (claim) is also about the cell-search assistance information 
	Fifth, the appellant further argues that the cited references do not disclose or suggest that "estimating in-phase and quadrature imbalances" as is required by Appellant’s claims 6 and 17 (Appellant, page 15-16, appeal brief).
Examiner acknowledges and respectfully disagrees. In general, reconstructing in-phase and quadrature (IQ) samples for the received PBCH using the PBCH information, and correlating a received signal with the reconstructed IQ samples is a well-known technology used for performing the cell search using the assistance information comprises to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that the assistance information may include physical broadcast channel (PBCH) content associated with the neighboring cell(s) (e.g., content from a PBCH received by the smartphone or device transmitting the assistance information). In this case the wearable can reconstruct the in-phase and quadrature (IQ) PBCH samples to obtain timing by correlating the received PBCH. The wearable can use the timing information to estimate the delay caused by the other RAT (e.g., in which the cell operates) and correct for the delay (Appellant, specification, paragraph [0109]). Based on 
	Sixth, the appellant further argues that the cited references do not disclose or suggest that “a network that can be used concurrently by the general public and a managing agency with prioritization based on access restrictions set by the managing agency“  as is required by Appellant’s claims 7 and 18 (Appellant, page 16-17, appeal brief). 
Examiner acknowledges and respectfully disagrees. In general, the assistance information comprises cell barring information for a cell is a well-known technology used for performing the cell search using the assistance information to the ones with ordinary skills in the art. Even in the specification, the Appellant describes that for example, the assistance information may include cell barring information (e.g., whether the cell has a closed subscription group) associated with the neighboring cell(s) (Appellant, specification, paragraph [0111]). Based on these descriptions, it can be concluded that 
	
Detail:
The detail arguments for Ingale and Lindoff are as follow:
	Claims 1 and 23 stand rejected under 35 U S C. § 103 as being unpatentable over Ingale et al. (US. Patent Publication No. 2017/0055195; hereinafter "Ingale") in view of Lindoff et al. (U.S. Patent Publication No. 2017/0006563; hereinafter "Lindoff ").
Argument 1: Appellant argued that, The Examiner has not properly characterized the teachings of the references and does not teach "receiving assistance information, including a list of a plurality of cells and information associated with each of the plurality of cells, from a second UE for use in performing a cell search," and "the assistance information is received via broadcast transmission from the second UE to a group of UEs including the first UE," as recited in claim 1 and similarly recited in claim 23 (see pages 6-11 of Appeal Brief). 
The Examiner respectfully disagrees with the Appellant’s argument 1 above because:
I. Detail Clarification for Claims 1 and 23:
The following is the detail clarification of the reference Ingale et al. (US 2017/0055195 A1) and Lindoff et al. (US 2017/0006563 A1).
Ingale explicitly disclose as:
1) there is other information like system acquisition information related to a plurality of candidate cells; the assistance information is received when the second smart device UE 102 is providing its registered PLMN information (e.g., assistance information includes NAS information, system acquisition information, page record information) to the first smart device UE 101 of a group of UEs 101a-c via broadcast transmission (e.g., proximity radio capability interfaces 105a-c with both way arrows) to assist the first smart device to camp on a suitable cell and an acceptable cell (i.e., a plurality of cells) associated with radio access technology belonging to the cellular capability and UE capability of the first smart device (see Ingale, Fig.1-2 [0033] lines 1-21 and Fig.10-12 [0079] lines 1-13).
Please see the following clarification block diagram:


    PNG
    media_image2.png
    385
    494
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    331
    517
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    449
    810
    media_image4.png
    Greyscale

Appellant also argued that, Appellant submits that the rejection of claims 1 and 23 is in error for at least this additional reason "an illogical rejection does not rise to the level of adequate articulation of reasons for a rejection" (see pages 11-12 of Appeal Brief). 
The Examiner respectfully disagrees with the Appellant’s argument 1 above because:
Ingale explicitly disclose as:

2) Lindoff also discloses that the wireless device 16 is receiving the assistance information via broadcast transmission with the synchronization signal over D2DSS or PD2DSCH (see Lindoff, Fig.7-8 [0112] lines 1-14 and Fig.7-8 [0129] lines 1-24).
	Therefore, the combination of Ingale and Lindoff clearly disclose the claimed "receiving assistance information, including a list of a plurality of cells and information associated with each of the plurality of cells, from a second UE for use in performing a cell search," and "the assistance information is received via broadcast transmission from the second UE to a group of UEs including the first UE," and all the features of independent claims 1 and 23.

Argument 2: Appellant argued that, The Examiner errs in rejecting independent claims 12 and 27 under 35 U.S.C. § 103 as unpatentable over Ingale and Lindoff because Ingale and Lindoff do not teach, suggest, or otherwise render obvious "broadcasting the assistance information to a group of UEs including a second UE." (see page 12-13 of Appeal Brief).
The Examiner respectfully disagrees with the Appellant’s argument 2 above because:
II. Detail Clarification for Claims 12 and 27:
The following is the detail clarification of the reference Ingale et al. (US 2017/0055195 A1) and Lindoff et al. (US 2017/0006563 A1).
Ingale explicitly disclose as:
1) the first smart device UE is broadcasting its registered PLMN information (e.g., assistance information includes NAS information, system acquisition information related to a plurality of candidate cells, page record information) to a group of UEs including the second smart device UE via broadcast transmission (e.g., proximity radio capability interfaces 105a-c with both way arrows) to assist the smart device to camp on a suitable cell and an acceptable cell (i.e., a plurality of cells) associated with radio access technology belonging to the cellular capability and UE capability of the smart device (see Ingale, Fig.1-2 [0033] lines 1-21 and Fig.10-12 [0079] lines 1-13).                                                                                                                        Please see the following clarification block diagram:

    PNG
    media_image5.png
    385
    494
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    331
    517
    media_image6.png
    Greyscale



PD2DSCH discovery protocol (see Lindoff, Fig.7 [0077] lines 1-15 to Fig.7 [0081] lines 1-11, Fig.7 [0083] lines 1-20, Fig.7-8 [0112] lines 1-14 and Fig.7-8 [0129] lines 1-24).

    PNG
    media_image7.png
    449
    810
    media_image7.png
    Greyscale

	Therefore, the combination of Ingale and Lindoff clearly disclose the claimed "broadcasting the assistance information to a group of UEs including a second UE." and all the features of independent claims 12 and 27.

Argument 3: Appellant argued that, Appellant submits that the discussion of transmitting demodulation reference signals (DMRSs) in a wireless communication system does not teach, suggest, or otherwise render obvious as recited in claim 1 and 
The Examiner respectfully disagrees with the Appellant’s argument 3 above because:
III. Detail Clarification for Claims 2, 4, 14, 15, and 24:
The following is the detail clarification of the reference Ingale in view of Lindoff et al. and further in view of Hwang et al. (US 2017/0187499 A1).
Hwang explicitly disclose as:
1) the first user equipment (UE) 121 terminal an enhanced machine type communications (eMTC) device or a narrowband Internet-of-Things (NB-IoT) device is performing a cell search according to the uplink-downlink configuration for configuring a DMRS considering a single subcarrier transmission or multiple subcarrier transmission in the NB-IoT system/
narrow band (NB) LTE cell search since the assistance information comprises a physical cell identification (PCID) of a cell (see Hwang, Fig.1 [0007]-[0010] lines 1-4, Fig.1 Table 1 [0064]-[0066] lines 1-7, Fig.8-9 [0144] lines 1-6, Fig.12 [0159]-[0161] lines 1-5 and Fig.16-21&25 [0255] lines 1-4). 
2) additionally, Ingale also discloses that the first user equipment (UE) 101a-c is receiving radio capability of cell (i.e., assistance information) from a second smart UE 102 for use in performing a cell search, whereby the assistance information includes a list of a plurality of candidate cells and information associated with each of the plurality of cells such as system acquisition information related to a plurality of candidate cells (see Ingale, Fig.1A [0027] lines 1-10 and Fig.10-12 [0079] lines 1-13).


Argument 4: Appellant argued that, Appellant submits that the discussion of estimating in-phase and quadrature imbalances does not teach, suggest, or otherwise render obvious as recited in claim 1 or "broadcasting the assistance information to a group of UEs including a second UE" as recited in claim 12 (see pages 15-16 of Appeal Brief). 
The Examiner respectfully disagrees with the Appellant’s argument 4 above because:
IV. Detail Clarification for Claims 6 and 17:
The following is the detail clarification of the reference Ingale in view of Lindoff et al. and further in view of Mohammed et al. (US 2015/0103960 A1).
Mohammed explicitly disclose as:
1) the LTE terminal is performing a cell search according to the IQ imbalance estimation (in-phase path and quadrature-path) for assistance information such as frequency and symbol synchronization to a cell and a physical layer identity (PCID) of a cell since primary synchronization signal (PSS), secondary synchronization (SSS) and the physical broadcast channel (PBCH) information are broadcast to assist in the cell search by using a first subcarrier of the plurality of subcarrier pairs which is added with a complex conjugate of a second symbol received over a second subcarrier of the subcarrier pair (see Mohammed, Fig.1 [0016]-[0017] lines 1-12 and Fig.5 step
502 [0039] lines 1-8 to step 508 [0042] lines 1-5). 

16 to a group of UEs (i.e., the multiple wireless devices 16 within cluster 1) including the first UE or cluster head wireless device 16 since proximity service ProSe-capability or synchronization information (i.e., assistance information) is broadcasted by a cluster head (CH) shown by dashed-dotted arrows (e.g., D2DSS_1 (UL), D2DSS_CH (UL)) based on the LTE D2DSS/PD2DSCH discovery protocol (see Lindoff, Fig.7 [0077] lines 1-15 to Fig.7 [0081] lines 1-11 and Fig.7 [0083] lines 1-20).

Argument 5: Appellant argued that, Appellant submits that the discussion of a network that can be used concurrently by the general public and a managing agency with prioritization based on access restrictions set by the managing Agency does not teach, suggest, or otherwise render obvious as recited in claim 1 or "broadcasting the assistance information to a group of UEs including a second UE" as recited in claim 12 (see pages 16-17 of Appeal Brief). 
The Examiner respectfully disagrees with the Appellant’s argument 5 above because:
V. Detail Clarification for Claims 7 and 18:
The following is the detail clarification of the reference Ingale in view of Lindoff et al. and further in view of Rubin et al. (US 2014/0373124 A1).
Rubin explicitly disclose as:
.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VANNEILIAN LALCHINTHANG/Examiner, Art Unit 2414                                                                                                                                                                                                        
Conferees:

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.